J-S16001-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 K.A.W.                                  :    IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 G.B.                                    :
                                         :
                    Appellant            :    No. 3213 EDA 2019

             Appeal from the Order Entered October 11, 2019
   In the Court of Common Pleas of Northampton County Civil Division at
                     No(s): No. C-48-PF-2019-00856


BEFORE: DUBOW, J., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY DUBOW, J.:                               FILED MAY 20, 2020

      Appellant, G.B., appeals from the October 11, 2019 Order that granted

the Petition for Protection From Abuse (“PFA”) Order that Appellee, K.A.W,

filed against Appellant pursuant to the PFA Act, 23 Pa.C.S. §§ 6101-17. Upon

careful review, we affirm.

      On October 1, 2019, K.A.W. filed a PFA Petition, alleging that Appellant,

her ex-boyfriend, sent her a series of threatening emails and text messages,

including a threat to send a picture of her engaging in a sexual act to her

employer. PFA Petition, 10/1/19, at ¶7-8.

      On October 11, 2019, the trial court held a hearing on the PFA Petition.

K.A.W. and Appellant both testified. In sum, K.A.W. testified in detail about

the emails and texts that Appellant sent to her. K.A.W. informed the court

that at some point she moved from New Jersey to an undisclosed location in

Pennsylvania, and she continued to receive threatening correspondence from
J-S16001-20



Appellant after the move. Appellant admitted to sending various threatening

emails and texts to K.A.W. At the conclusion of the hearing, the trial court

granted the PFA Petition and ordered Appellant to have no contact with K.A.W.

for three years.

      Appellant filed a timely pro se Notice of Appeal. Both Appellant and the

trial court complied with Pa.R.A.P. 1925.

      Appellant raises the following issues on appeal:

      1. Did the court have subject matter jurisdiction over this case?

      2. Did the court have territorial jurisdiction to bind both parties
         together, on the dates the alleged events occurred?

      3. Did the court have territorial jurisdiction over the events
         referenced in the Judge[’]s final ruling?

      4. Did the court have personal jurisdiction over [Appellant]?

Appellant’s Br. at 2-3 (reordered for ease of disposition, some capitalization

omitted).

      In a PFA action, this Court reviews the trial court’s legal conclusions for

an error of law or an abuse of discretion. Custer v. Cochran, 933 A.2d 1050,

1053-54 (Pa. Super. 2007) (en banc).         A trial court does not abuse its

discretion for a mere error of judgment; rather, an abuse of discretion is found

“where the judgment is manifestly unreasonable or where the law is not

applied or where the record shows that the action is a result of partiality,

prejudice, bias, or ill will.” Mescanti v. Mescanti, 956 A.2d 1017, 1019 (Pa.

Super. 2008) (citation omitted). Moreover, on appeal, this Court will defer “to

the credibility determinations of the trial court as to witnesses who appeared

                                      -2-
J-S16001-20



before it.” Karch v. Karch, 885 A.2d 535, 537 (Pa. Super. 2005). It is well-

settled that “the trier of fact while passing upon the credibility of witnesses

and the weight of the evidence produced, is free to believe all, part or none of

the evidence.”   Commonwealth v. Walsh, 36 A.3d 613, 619 (Pa. Super.

2012) (citation omitted). Finally, we review the evidence of record in the light

most favorable to, and grant all reasonable inferences to, the party that

prevailed before the PFA court. Snyder v. Snyder, 629 A.2d 977, 982 (Pa.

Super. 1993).

      Instantly, Appellant raises several jurisdictional challenges for our

review. Accordingly, as an initial matter, it is important to draw distinctions

between the different types of jurisdiction, as well as the difference between

a court’s jurisdiction and a court’s power to act.

      Our Supreme Court has explained that jurisdiction is an “often-

misunderstood concept” and “[s]ome litigants, while believing they are raising

a claim of subject matter jurisdiction, are actually posing a challenge to the

tribunal's authority, or power, to act.”   Commonwealth v. Mockaitis, 834

A.2d 488, 495 (Pa. 2003). Subject matter jurisdiction “relates solely to the

competency of the particular court . . . to determine controversies of the

general class to which the case then presented for its consideration belongs.

Power, on the other hand, means the ability of a decision-making body to

order or effect a certain result.” Id. (citation omitted). Notably, “[a] court's

lack of subject matter jurisdiction is a non-waivable issue which may be raised

by the parties at any stage of the proceedings and can be raised by the

                                      -3-
J-S16001-20



appellate courts sua sponte.” Weir v. Weir, 631 A.2d 650, 653 (Pa. Super.

1993) (citation omitted).

      In contrast, “[p]ersonal jurisdiction is a court's power to bring a person

into its adjudicative process.” Grimm v. Grimm, 149 A.3d 77, 83 (Pa. Super.

2016) (citation and internal punctuation omitted). Moreover, unlike subject

matter jurisdiction, a challenge to personal jurisdiction can be waived. Id.

      In Appellant’s first issue, he purports to challenge the trial court’s

subject matter jurisdiction to enter the final PFA order against him.

Appellant’s Br. at 3, 11.    Specifically, he inaccurately avers that all of the

allegedly abusive emails and texts were sent and received in New Jersey, while

Appellant and K.A.W. were both living there.            Appellant’s Br. at 7-10.

Therefore, Appellant argues, the trial court did not have subject matter

jurisdiction. Id. As explained below, Appellant’s argument lacks merit and

is, moreover, waived.

      Whether a trial court has subject matter jurisdiction is a pure question

of law; our standard of review is de novo and the scope of review is plenary.

S.K.C. v. J.L.C., 94 A.3d 402, 406 (Pa. Super. 2014).

      It is clear that the trial court, sitting in the Civil Division of the Court of

Common Pleas of Northampton County, had subject matter jurisdiction to

entertain K.A.W.'s PFA Petition seeking protection from Appellant, and to enter

the final order granting it. See 23 Pa.C.S. § 6103 (“The court shall have

jurisdiction over all proceedings under this chapter.”). Appellant’s averment

to the contrary lacks merit.

                                       -4-
J-S16001-20



      While a challenge to subject matter jurisdiction is non-waivable,

Appellant's argument that all of the abuse occurred in New Jersey, while

Appellant and K.A.W. were living in New Jersey, impacts the court's power to

grant relief, not its jurisdiction under the Act.        See Mockaitis, supra;

Custer, 933 A.2d at 1054 n.4 (explaining that whether certain circumstances

are covered by the PFA Act “affects only the court’s ability to grant relief, not

its jurisdiction under the Act”). Since Appellant never raised his “New Jersey”

argument before the trial court, it is waived. See Pa.R.A.P. 302(a) (“Issues

not raised in the lower court are waived and cannot be raised for the first time

on appeal.”).

      In his next two issues, Appellant avers, for the first time on appeal, that

the trial court did not have “territorial jurisdiction” in this case. Appellant’s

Br. at 3. Appellant fails to define “territorial jurisdiction” with citation to legal

authority and, once again, argues that the court lacked jurisdiction because

both parties were residents of New Jersey when the alleged abuse occurred,

and the emails and texts were sent from, and received in, New Jersey.

Appellant’s Br. at 3-10.    As discussed above, Appellant failed to raise this

challenge in the lower court with an objection or motion, and, therefore failed

to preserve these issues for appellate review. See Pa.R.A.P 302(a).

      Finally, Appellant asserts, also for the first time on appeal, that the trial

court did not have personal jurisdiction over him. Appellant’s Br. at 3, 10.

Appellant failed to raise a challenge to personal jurisdiction in the lower court,

and, therefore this issue is, likewise, waived. See Pa.R.A.P 302(a).

                                        -5-
J-S16001-20



      Moreover, even if Appellant had preserved the issue, it is without merit.

Appellant consented to, and was bound by, the trial court’s personal

jurisdiction over him when he appeared and represented himself at the

hearing by cross-examining K.A.W, testifying, and making legal arguments.

See McCullough v. Clark, 784 A.2d 156, 157 (Pa. Super. 2001) (explaining

that a party’s taking steps or seeking relief manifests submission to the court's

jurisdiction).

      In conclusion, the trial court had subject matter jurisdiction over the

PFA proceedings and Appellant has waived any challenges to the trial court’s

“territorial jurisdiction” over the matter or personal jurisdiction over him.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/20/2020




                                      -6-